Order affirmed, with costs. Since the property upon which respondent City Department of Social Services requested a mortgage was not and never had been owned in whole or in part by the petitioner, the respondent was not authorized by section 360 (subd. 1) of the Social Services Law — or any other statute — to require the petitioner to give a deed or mortgage on the aforesaid property as a condition to ‘ ‘ the granting of aid [to dependent children] or the continuance thereof ”. We pass on no other question.
Concur: Chief Judge Fuld and Judges Burke, ScilEppi, Bergan and Gibson. Judge Breitel dissents and votes to reverse in the following opinion in which Judge Jasen concurs.